Case: 15-20724      Document: 00513798330         Page: 1    Date Filed: 12/15/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 15-20724
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                      December 15, 2016
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

CARLOS TREJO-DOMINGUEZ, also known as Carlos Dominguez Trejo, also
known as Carlos Hernandez-Herrera,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-365-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Carlos Trejo-Dominguez
raises an argument that is now foreclosed by United States v. Gonzalez-
Longoria, 831 F.3d 670 (5th Cir. 2016) (en banc), petition for cert. filed (Sept.
29, 2016) (No. 16-6259). Trejo also contends that the district court erred by
entering judgment reflecting a conviction under 8 U.S.C. § 1326(b)(2), but the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20724   Document: 00513798330    Page: 2   Date Filed: 12/15/2016


                               No. 15-20724

judgment actually reflects the appropriate conviction under § 1326(b)(1).
Accordingly, the government’s unopposed motion for summary affirmance is
GRANTED, and the judgment of the district court is AFFIRMED.              The
government’s alternative motion for an extension of time to file a brief is
DENIED as moot.




                                    2